NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   30-SEP-2022
                                                   07:57 AM
                                                   Dkt. 69 SO


                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


              ROBERT BUCHANAN, Plaintiff-Appellant, v.
              MUTUAL UNLIMITED LLC, dba LAHAINA GRILL,
                         Defendant-Appellee,
                                 and
      JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10;
           DOE PARTNERSHIPS 1-10; AND DOE ENTITIES 1-10,
                    Nominal Defendants-Appellees

          APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                        (CIVIL NO. 16-1-0582(1))


                       SUMMARY DISPOSITION ORDER
          (By: Ginoza, C.J., and Wadsworth and McCullen, JJ.)

          This appeal stems from a personal injury case, in which
Plaintiff-Appellant Robert Buchanan (Buchanan) alleges that he
sustained injuries when he fell through an open trap door in a
restaurant owned and operated by Defendant-Appellee Mutual
Unlimited, LLC, doing business as Lahaina Grill (Lahaina Grill).
Buchanan appeals from the September 21, 2018 Final Judgment
(Judgment), entered in favor of Lahaina Grill and against
Buchanan, by the Circuit Court of the Second Circuit (Circuit
Court).1/   Buchanan also challenges the Circuit Court's May 21,
2018 "Order Granting . . . Lahaina Grill's Motion for Summary
Judgment Against [Buchanan], Filed March 29, 2018" (Order
Granting Summary Judgment).




     1/
             The Honorable Rhonda I.L. Loo presided.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          The following facts appear to be undisputed: On the
evening of November 19, 2014, Buchanan, his wife, and a friend
had dinner at Lahaina Grill. The group had finished dinner and
were talking. It was after 10:00 p.m., and the restaurant was
closed for the night, at least as to new customers. Buchanan
decided to go to the restroom and made his way to the hallway
where the restrooms were located. There was a thick, "theater-
style rope" hanging across the entrance to the hallway that led
to the restrooms. Buchanan unhooked the rope and continued past
it into the hallway. While walking in the hallway toward the
restrooms, Buchanan stepped into an open trap door leading to the
restaurant's wine cellar, and fell into the cellar below.
           On November 17, 2016, Buchanan filed a complaint
against Lahaina Grill, asserting claims for negligence and gross
negligence. Buchanan alleged, among other things, that Lahaina
Grill breached its duty of care by leaving the trap door open and
by failing to warn guests, including Buchanan, of the dangerous
condition.
           Lahaina Grill answered the complaint on July 26, 2017.
           On March 29, 2018, Lahaina Grill filed a motion for
summary judgment with supporting declarations and exhibits.
Lahaina Grill argued that: (a) it satisfied its duty of care
owed to Buchanan by hanging the rope across the entrance to the
hallway where the wine cellar door was located; and (b) no
reasonable jury could conclude that Lahaina Grill was more
responsible for Buchanan's injuries than Buchanan, where Lahaina
Grill took reasonable precautions to block access to the hallway,
but Buchanan "deliberately ignor[ed] the rope barricade" and did
not "watch[] out where he was going[.]"
           On May 1, 2018, Buchanan filed a memorandum and
supporting declarations in opposition to the motion for summary
judgment. Buchanan argued that the motion for summary judgment
presented disputed issues of material fact that should be decided
by a jury. These disputed issues included: (1) whether the
hallway and cellar lights were on or off when Buchanan went to




                                  2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

find the restroom;2/ (2) whether Lahaina Grill was negligent in
failing to warn Buchanan of a dangerous condition; (3) whether
the rope between the restaurant and the restrooms was an adequate
warning of the trap door; (4) whether Lahaina Grill breached its
duty to exercise reasonable care; and (5) whether Buchanan knew
or should have known of the danger, and the obviousness of the
danger.
          On May 10, 2018, the Circuit Court heard the motion for
summary judgment. At that time, the Circuit Court ruled:

                  The Court having had an opportunity to review the
            motion, the opposition, and having heard the oral arguments
            in court this morning, the Court is going to grant
            defendant's motion for summary judgment.

                  The Court finds that summary judgment is appropriate
            when there is no genuine issue as to any material fact. And
            in ruling on a motion for summary judgment the Court is
            required to view the record in the light most favorable to
            the plaintiff.
                  First, a possessor of land who knows or should have
            known of an unreasonable risk of harm posed to persons using
            the land owes a duty to persons using the land to take
            reasonable steps to eliminate the unreasonable risk or warn
            the uses [sic] against it.

                  The Court finds that defendant took reasonable steps
            to eliminate the risk of patrons falling into its wine
            cellar, thereby satisfying its duty.

                  The parties do not dispute that one of defendant's
            employees put up an over four foot theater type rope to
            block off the bathroom area where the wine cellar was
            located.
                  The parties also do not dispute that plaintiff
            disregarded this four foot - four foot something rope and
            stepped over it to use the bathroom within. Subsequently
            falling into the wine cellar located beyond the rope.

                  As parties also do not dispute that the incident
            occurred after the restaurant had closed and plaintiff was
            one of the few patrons left in the restaurant.
                  The Court finds that the large rope was a sufficient
            reasonable step to eliminate the risk of a patron falling
            into the open wine cellar.
                  Second, Plaintiff also asserts that Lahaina Grill did
            not satisfy its duty to warn by simply hanging a rope to
            block off this door. Plaintiff asserts that the rope gave
            no clue that a trap door was on the other side of the rope
            and there was no caution signs or do not enter signs.


      2/
            Buchanan submitted a declaration stating, among other things, that
when he made his way to the hallway where the restrooms were located, the
hallway light was off, and when he fell through the open trap door, the cellar
light was off.

                                      3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                The Court finds, however, that such additional
          warnings were not necessary. In support of . . . his
          argument, plaintiff does rely on [Ribeiro v. Safeway, Inc.,
          Civ. No. 09-00175 BMK, 2012 WL 1033570 *1 (D. Haw. Mar. 27,
          2012)], in which the [U.S. District] Court denied
          defendant's motion for summary judgment because Safeway's
          use of wet floor cones did not satisfy its duty to warn.
          Um, the Court is aware that this opinion is . . .
          unpublished and the Court will decline to extend the scope
          of reasonable steps to warn to this case.

(Emphases added.)
          On May 21, 2018, the Circuit Court entered the Order
Granting Summary Judgment. The court concluded that "[Buchanan]
cannot establish a breach of any duty owed to [Buchanan] by
Lahaina Grill[,]" and granted the motion for summary judgment.
          On appeal, Buchanan contends that the Circuit Court
erred: (1) in granting summary judgment in favor of Lahaina
Grill on the ground that "[Buchanan] cannot establish a breach of
any duty owed to [Buchanan] by Lahaina Grill"; (2) in finding
that Lahaina Grill "took reasonable steps to eliminate the risk
of patrons falling into the wine cellar, thereby satisfying its
duty"; and (3) in finding that "additional warnings were not
necessary."
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by the parties, we resolve
Buchanan's contentions as follows and vacate and remand.
          We review a trial court's grant or denial of summary
judgment de novo using the same standard applied by the trial
court. Nozawa v. Operating Eng'rs Local Union No. 3, 142 Hawai#i
331, 338, 418 P.3d 1187, 1194 (2018) (citing Adams v. CDM Media
USA, Inc., 135 Hawai#i 1, 12, 346 P.3d 70, 81 (2015)). "Summary
judgment is appropriate if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law." Id. at 342, 418 P.3d at 1198 (brackets
omitted) (quoting Adams, 135 Hawai#i at 12, 346 P.3d at 81). "A
fact is material if proof of that fact would have the effect of
establishing or refuting one of the essential elements of a cause


                                    4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

of action or defense asserted by the parties." Id. (quoting
Adams, 135 Hawai#i at 12, 346 P.3d at 81).
          The moving party has the burden to establish that
summary judgment is proper. Id. (citing French v. Haw. Pizza
Hut, Inc., 105 Hawai#i 462, 470, 99 P.3d 1046, 1054 (2004)).
"Once a summary judgment movant has satisfied its initial burden
of producing support for its claim that there is no genuine issue
of material fact, the party opposing summary judgment must
'demonstrate specific facts, as opposed to general allegations,
that present a genuine issue worthy of trial.'" Id. (brackets
omitted) (quoting Lales v. Wholesale Motors Co., 133 Hawai#i 332,
359, 328 P.3d 341, 368 (2014)). The evidence and the inferences
drawn from the evidence must be viewed in the light most
favorable to the non-moving party. Yoneda v. Tom, 110 Hawai#i
367, 384, 133 P.3d 796, 813 (2006) (citing Coon v. City & Cnty.
of Honolulu, 98 Hawai#i 233, 244–45, 47 P.3d 348, 359–60 (2002)).
          Here, the Circuit Court correctly stated the applicable
standard for a negligence claim based on premises liability:

          [A] possessor of land, who knows or should   have known of an
          unreasonable risk of harm posed to persons   using the land,
          by a condition on the land, owes a duty to   persons using the
          land to take reasonable steps to eliminate   the unreasonable
          risk, or warn the users against it.

Richardson v. Sport Shinko (Waikiki Corp.), 76 Hawai#i 494, 503,
880 P.2d 169, 178 (1994) (emphasis omitted) (quoting Corbett v.
Ass'n of Apartment Owners of Wailua Bayview Apartments, 70 Haw.
415, 415, 772 P.2d 693, 693 (1989)), superseded by rule on other
grounds, as recognized in DL v. CL, 146 Hawai#i 415, 463 P.3d
1072 (2020).
          The parties do not dispute that Lahaina Grill owed
Buchanan a duty to take reasonable steps to eliminate the risk
posed by the open trap door or to warn him against it. Indeed,
Lahaina Grill argued below that it "satisfied its duty of care
owed to [Buchanan] to either 'warn or reasonably make safe' by
blocking off access to the area while the wine cellar door was
open." Buchanan contends, however, that the Circuit Court erred
in deciding as a matter of law the factual questions of whether
Lahaina Grill took reasonable steps to eliminate the risk of


                                    5
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

patrons falling into the wine cellar and whether additional
warnings were necessary.
          Buchanan's argument finds support in Richardson, which
treated a similar question as one for the trier of fact. There,
an injured wife and her husband brought a negligence action
against a hotel owner after the wife knelt on a staple hidden in
the carpeting of a hotel conference room. The plaintiffs claimed
they were entitled to a directed verdict, or judgment
notwithstanding the verdict, because the evidence presented at
trial established as a matter of law that the defendant was
negligent. The circuit court denied their motions. The supreme
court upheld the denial, applying the "general principle" that
"the question whether one has acted reasonably under the
circumstances is for the trier of fact to determine."
Richardson, 76 Hawai#i at 503, 880 P.2d at 178 (citing Knodle v.
Waikiki Gateway Hotel, Inc., 69 Haw. 376, 387, 742 P.2d 377, 384
(1987)). The supreme court concluded that based on the evidence
and the inferences that could be reasonably drawn therefrom,
jurors could have found that the defendant had taken reasonable
steps to eliminate the risk of the staples. Id.; see Knodle, 69
Haw. at 387, 742 P.2d. at 384 (ruling in a negligence action
against a hotel, "what is reasonable and unreasonable and whether
the defendant's conduct was reasonable in the circumstances are
for the jury to decide").
          Similarly, here, the issue of whether Lahaina Grill
took reasonable steps to eliminate the risk of patrons falling
through the open trap door was for the trier of fact to decide.
Viewing the evidence in the light most favorable to non-movant
Buchanan, we cannot say as a matter of law that Lahaina Grill
took reasonable steps to eliminate the risk, where evidence was
presented that when Buchanan made his way to the hallway where
the restrooms were located, the hallway light was off; there was
only dim light from somewhere else in the restaurant; the
"theater-style rope" across the hallway entrance was the only
obstacle limiting access to the hallway; there were no signs of
any kind; and when Buchanan fell through the open trap door, the



                                  6
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

cellar light was off, making the door opening "invisible."3/
Accordingly, the Circuit Court erred in determining as a matter
of law that Lahaina Grill "took reasonable steps to eliminate the
risk of patrons falling into its wine cellar, thereby satisfying
its duty."
           Likewise, the Circuit Court erred in determining as a
matter of law that "additional warnings were not necessary."
"[W]hen reasonable steps are taken to eliminate the unreasonable
risk of harm, no duty to warn remains." Richardson, 76 Hawai#i
at 503, 880 P.2d at 178. Here, however, it was for the trier of
fact to decide whether Lahaina Grill took reasonable steps to
eliminate the risk of patrons falling into the wine cellar. See
supra. On remand, if the trier of fact determines that Lahaina
Grill did not take such reasonable steps, the question of whether
it adequately warned patrons of the relevant risk, i.e., whether
the rope hanging across the hallway entrance sufficed to warn
patrons of the open trap door ahead, was also for the trier of
fact to decide. See Ribeiro, 2012 WL 1033570, at *2-3 (where the
plaintiff slipped and fell on the defendant store's wet floor,
which had an "enhanced slippery quality" due to its material, and
although the store had placed a yellow "wet floor" cone and a
rubber-backed red carpet at the entrance of the store, "there
remain[ed] a genuine dispute as to whether [the store's] actions
adequately warned [the plaintiff] of the floor's condition in the
store.").4/

      3/
            We recognize that much, if not all, of this evidence is disputed
by Lahaina Grill. Thus, there are genuine issues of material fact.
      4/
             Lahaina Grill argues that Ribeiro is distinguishable because,
there, the plaintiff claimed she did not see the yellow cone, whereas, here,
there was no dispute that Buchanan "saw the rope barrier completely blocking
his access." (Emphasis omitted.) However, Buchanan stated in his
declaration:
            The presence of the rope gave me no clue that there was an
            open and unattended trap door ahead. At most, the rope
            indicated to me that the restaurant was closed to new
            customers for the night. I felt certain that the restaurant
            did not mean to prevent paying customers who had just spent
            their evening at the restaurant from using the bathroom
            after their meal. It never occurred to me that, between me
            and the restrooms, there would be an open trap door in the
            floor, or any other hidden danger.
                                                                (continued...)

                                      7
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Accordingly, the Circuit Court erred in granting
summary judgment in favor of Lahaina Grill on the ground that
"[Buchanan] cannot establish a breach of any duty owed to
[Buchanan] by Lahaina Grill[.]"
          This conclusion does not end our analysis, however,
because Lahaina Grill urges us to affirm the Circuit Court's
decision and subsequent Judgment on an alternative basis.
Lahaina Grill contends that the Circuit Court could have properly
granted summary judgment in its favor on the alternative ground
that as a matter of law, "[Buchanan's] comparative negligence was
far in excess of that, if any, of [Lahaina Grill]."5/
          In the circumstances of this case, the question of
Buchanan's alleged comparative negligence, which Lahaina Grill
describes as "breaching the rope barrier without permission" and
"failing to avoid the plainly open and obvious open wine cellar
in his path," is inextricably intertwined with the question of
Lahaina Grill's alleged negligence. Cf. Young v. Price, 48 Haw.
22, 25, 395 P.2d 365, 367 (1964) ("the question of plaintiff's
contributory negligence is so inextricably entwined with and
dependent on the issue of defendants' negligence that it also was
properly submitted to the jury"). Moreover, the parties dispute
the lighting conditions in the hallway and cellar when Buchanan


      4/
         (...continued)
Viewed in the light most favorable to Buchanan, the evidence he presented
raised a genuine issue as to whether Lahaina Grill's actions adequately warned
patrons of the relevant risk.
      5/
            HRS § 663-31 (2016) provides, in relevant part:
                  Contributory negligence no bar; comparative
            negligence; findings of fact and special verdicts. (a)
            Contributory negligence shall not bar recovery in any action
            by any person or the person's legal representative to
            recover damages for negligence resulting in death or in
            injury to person or property, if such negligence was not
            greater than the negligence of the person or in the case of
            more than one person, the aggregate negligence of such
            persons against whom recovery is sought, but any damages
            allowed shall be diminished in proportion to the amount of
            negligence attributable to the person for whose injury,
            damage or death recovery is made.
"This statute eliminates contributory negligence, and instead provides that an
injured plaintiff may recover against a defendant even if her negligence
contributed to her own injury, as long as her negligence is not greater than
that of the defendant." Steigman v. Outrigger Enterprises, Inc., 126 Hawai #i
133, 135, 267 P.3d 1238, 1240 (2011) (emphasis added).

                                      8
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

fell, and whether he should have been able to avoid the opening
in the floor, as well as whether the "theater-style rope" should
have reasonably warned Buchanan of the risks. Thus, whether
Buchanan failed to exercise ordinary care for his own safety in
these circumstances, and the extent of any comparative negligence
on his part, are questions for the trier of fact.
          For the reasons discussed above, we vacate the
September 21, 2018 Final Judgment and the May 21, 2018 "Order
Granting . . . Lahaina Grill's Motion for Summary Judgment
Against [Buchanan], Filed March 29, 2018," entered by the Circuit
Court of the Second Circuit. We remand the case to the Circuit
Court for further proceedings consistent with this Summary
Disposition Order.

          DATED:   Honolulu, Hawai#i, September 30, 2022.



On the briefs:
                                      /s/ Lisa M. Ginoza
Anthony L. Ranken                     Chief Judge
(Anthony Ranken & Associates)
for Plaintiff-Appellant.
                                      /s/ Clyde J. Wadsworth
Steven L. Goto                        Associate Judge
(Chong, Nishimoto, Sia,
Nakamura & Goya, LLLP)
for Defendant-Appellee.               /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  9